                  Case 20-10361-KBO                  Doc 518         Filed 05/29/20           Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------------x
                                                            : Chapter 11
 In re:                                                     :
                                                            : Case No. 20-10361 (KBO)
 HYGEA HOLDINGS CORP., et al.,                              :
                                                            : (Jointly Administered)
                   Debtors.1                                :
                                                            :
-----------------------------------------------------------x


                 AMENDED SCHEDULES OF ASSETS AND LIABILITIES FOR
                  PRIMUM HEALTHCARE, LLC, CASE NO. 20-10391 (KBO)




1 The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management Services, Inc.

(6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861); Florida Group Healthcare
LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC (1649); Hygea Acquisition Orlando,
LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp. (2605); Hygea IGP of Central Florida, Inc. (9453);
Hygea IGP, LLC (7724); Hygea Medical Centers of Florida, LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of
Delaware, LLC (4830); Hygea of Georgia, LLC (5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc.
(8567); Medlife Activity Center, LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare
Medicaid MSO, Inc. (6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738);
Palm Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician Management
Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians Group Alliance, LLC
(7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional Health Choice, Inc. (6850). The
address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280, Miami, FL 33174.
                                            Case 20-10361-KBO                                   Doc 518                  Filed 05/29/20                           Page 2 of 7
  Fill in this information to identify the case:

 Debtor        Primum Healthcare, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number           20-10391
  (if known)
                                                                                                                                                                                 þ Check if this is an
                                                                                                                                                                                    amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                         04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                NOT APPLICABLE
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                                UNDETERMINED
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                                UNDETERMINED
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                NOT APPLICABLE
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                NOT APPLICABLE
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +           UNDETERMINED




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                UNDETERMINED
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                       Page 1 of 1
                                    Case 20-10361-KBO                Doc 518        Filed 05/29/20        Page 3 of 7
  Fill in this information to identify the case:

 Debtor        Primum Healthcare, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-10391
  (if known)
                                                                                                                              þ Check if this is an
                                                                                                                                 amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                           04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
       ¨       No. Go to Part 12.
       þ       Yes. Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor’s interest

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP

                                                                          DELETED
       INTERCOMPANY RECEIVABLE-HYGEA HEALTH HOLDINGS, INC.                                                                             $797,830.00

                                                                         ADDITION
       INTERCOMPANY RECEIVABLE-HYGEA HEALTH HOLDINGS, INC.                                                                        UNDETERMINED

                                                                          DELETED
       INTERCOMPANY RECEIVABLE-PALM MEDICAL NETWORK, LLC                                                                               $345,760.00

                                                                         ADDITION
       INTERCOMPANY RECEIVABLE-PALM MEDICAL NETWORK, LLC                                                                          UNDETERMINED

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                        UNDETERMINED


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                    Current value of        Current value of real
                                                                              personal property       property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.


 81. Deposits and prepayments. Copy line 9, Part 2.


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                  Page 1 of 2
 Debtor       Primum Healthcare, LLC  Case 20-10361-KBO                             Doc 518              FiledCase
                                                                                                                05/29/20
                                                                                                                   number (if known) Page   4 of 7
                                                                                                                                      20-10391
              (Name)


 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.


 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                       N/A


 89. Intangibles and intellectual property. Copy line 66, Part 10.


 90. All other assets. Copy line 78, Part 11.                                             +       UNDETERMINED


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                                         $0.00      + 91b.                    N/A




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       $0.00




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                               Page 2 of 2
                                   Case 20-10361-KBO                Doc 518         Filed 05/29/20           Page 5 of 7
  Fill in this information to identify the case:

 Debtor        Primum Healthcare, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-10391
  (if known)
                                                                                                                                  þ Check if this is an
                                                                                                                                     amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

                                                                         DELETED
 3.1            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                   $797,830.00
                                                                             Check all that apply.
                HYGEA HEALTH HOLDINGS, INC.
                8700 W FLAGLER STREET, SUITE 280                             ¨ Contingent
                MIAMI, FL 33174                                              ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                1/31/2020                                                    INTERCOMPANY PAYABLE
                Last 4 digits of account number:                             Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes

                                                                         DELETED
 3.2            Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:                   $345,760.00
                                                                             Check all that apply.
                PALM MEDICAL NETWORK, LLC
                7240 SW 58TH ST.                                             ¨ Contingent
                MIAMI, FL 33143                                              ¨ Unliquidated
                                                                             ¨ Disputed
                Date or dates debt was incurred
                                                                             Basis for the claim:
                1/31/2020                                                    INTERCOMPANY PAYABLE
                Last 4 digits of account number:                             Is the claim subject to offset?
                                                                             þ No
                                                                             ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 1 of 2
 Debtor                         Case 20-10361-KBO
              Primum Healthcare, LLC                            Doc 518          FiledCase
                                                                                        05/29/20
                                                                                           number (if known) Page   6 of 7
                                                                                                              20-10391
              (Name)


  Part 2:     Additional Page

                                                                                                                                 Amount of claim

                                                                     ADDITION
 3.3          Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:              UNDETERMINED
                                                                          Check all that apply.
              SOLOMON & SOLOMON MEDICAL CLINIC, LLC
              8700 W FLAGLER STREET, SUITE 280                            þ Contingent
              MIAMI, FL 33174                                             þ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              1/31/2020                                                   INTERCOMPANY PAYABLE
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                      Total of claim amounts


   5a. Total claims from Part 1                                                                             5a.              NOT APPLICABLE



   5b. Total claims from Part 2                                                                             5b.   +            UNDETERMINED



   5c. Total of Parts 1 and 2                                                                               5c.                UNDETERMINED
       Lines 5a + 5b = 5c.




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 2
Case 20-10361-KBO   Doc 518   Filed 05/29/20   Page 7 of 7
